Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Applicant’s arguments and amendments filed 4 August 2022 have been fully considered and are found persuasive. Applicant argued in substance that “Petersen describes a “single platform that allows...various types of analyses of structured data.” Para. [0011]. Further, while Petersen describes collecting data from various sources and analyzing the data (para. [0052]), nothing in Petersen, or any of the cited documents teaches or suggests, “receive, in real-time and from a first enterprise unit of an enterprise organization, first unauthorized activity event data, the first unauthorized activity event data including login data received by a computing system of the first enterprise unit and analyzed by the computing system of the first enterprise unit to identify unauthorized activity,” and “receive, in real-time and from a second enterprise unit of the enterprise organization, second unauthorized activity event data, the second unauthorized activity event data including login data received by a computing system of the second enterprise unit and analyzed by the computing system of the second enterprise unit to identify unauthorized activity,” as recited in claim 1. That is, nothing in Petersen, or any of the cited documents, teaches receiving data from a computing system of an enterprise unit that was analyzed by the computing system of the enterprise unit and then aggregating and further analyzing the data. For at least these reasons, Applicant submits that claim 1 is patentably distinct from the cited combination of documents.”
	The claimed method provides a particular method of looking for unauthorized activities such as detecting account takeover attempts not found in the prior art of record.
	Analogous to the field of endeavor United States Patent No.: US 11,122,064 B2 (Manadhata et al.) and United States Patent No.: US 8,880,435 B1 (Catlett et al.) demonstrate other means of looking for an account takeover attempt but do not individually antedate or in combination render obvious the claimed method.
	Claims 1, 3-8, 10-15, and 17-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434